ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
K-Con, Inc.                                   )      ASBCA Nos. 59320, 59651
                                              )
Under Contract No. W912SV-10-D-0014           )

APPEARANCES FOR THE APPELLANT:                       Robert J. Symon, Esq.
                                                     Aron C. Beezley, Esq.
                                                      Bradley Arant Boult Cummings LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Travis P. Sommer, JA
                                                     LTC Timothy A. Furin, JA
                                                      Trial Attorneys

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 7 January 2016




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59320, 59651, Appeals ofK-Con,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals